DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following:
Claim 19 is directed to a program for causing information processing to be performed.  A review of the specification, pertaining to the definition of the claimed program in the specification, does not preclude the program from being non-statutory subject matter.  In paragraph [0010] of the specification, the program is defined as “can be a provided by a storage medium or a communication medium”.  This definition constitutes non-statutory subject matter, because it does not rule out the program constituting a signal per se or mere information in the form of data.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  -- Regarding claim 2, the phrase "various kinds" in line 6 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
  -- Claim 8 line 4-5, use of “the score” is indefinite and ambiguous because it is uncertain as to which score of the scores(risk, reliability, or overall) recited in claim 5, is being used in the road zone information determination.


ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carver et al(USPat 10,049,408).
  -- In considering claim 1, the claimed subject matter that is met by Carver includes: 
	1) the data processing section configured to receive input of terminal-acquired information that is information acquired by a mobile terminal in a vehicle and perform a process of estimating a driving behavior of a driver of the vehicle is met by the processing unit(702), 
	2) the data processing section calculates a driving behavior estimate of the driver on a basis of the terminal-acquired information by applying a learning model generated in advance is met by the processing unit utilizing the risk model individual driver safety index and vehicle risk(see: column 4, lines 23 et seq).
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the learning model includes a learning model generated by receiving input of the terminal-acquired information and vehicle's observation information and configured to receive input of various kinds of terminal- acquired information to output the driving behavior estimate and estimation reliability that is reliability of the driving behavior estimate is met(see: column 4, lines 23 et seq).
 -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) the terminal-acquired information includes at least any of acceleration information, rotation speed information, or position information is met by the data logging devices receiving driving data(105), including acceleration information(see: column 8 lines 52 et seq).
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the data processing section performs a score calculation process to which the driving behavior estimate and estimation reliability that is reliability of the driving behavior estimate are applied is met as discusse din claim 1 above(see: column 9, lines 20 et seq).
  -- Claim 5 recites subject matter that is met as discussed in claim 4 above, as well as:
	1) the data processing section performs a process of calculating at least any of the following scores: 
		i) (1) a risk score as an index representing a degree of driving risk of the driver; 
		ii) (2) a reliability score as an index value of overall estimation reliability of the driving behavior estimate;
		iii) (3) an overall score representing a driving diagnosis result of the driver is met as discussed in claim 1 above(see: column 9, lines 20 et seq).
  -- Claim 6 recites subject matter that is met as discussed in claim 5 above, as well as:
	1) the data processing section calculates the overall score by a computation process by use of the risk score and the reliability score is met(see, column 9, lines 20 et seq), which includes risk indices that would constitute the reliability score(see: column 0, lines 24-45).
  -- Claim 7 recites subject matter that is met as discussed in claim 5 above, as well as:
	1) the data processing section calculates a score according to at least any of a vehicle type or a mobile terminal model is mt by the vehicle risk index which is part of the risk score(see: column 9, lines 45 et seq).
  -- Claim 8 recites subject matter that is met as discussed in claim 5 above, as well as:
	1) the data processing section generates information having road zone information determined on a basis of the score, the road zone information being superimposed on a map, and outputs the information to the mobile terminal is met by the zones of risk being computed and drawn on static maps(see: column 14, lines 55 et seq).
  -- Claim 9 recites subject matter that is met as discussed in claim 8 above, as well as:
	1) the road zone information includes any of the following: 
		i) (1) information regarding road zones subject to driving score grading; 
		ii) (2) information regarding road zones where dangerous driving has occurred; 
		iii) (3) information regarding road zones subject to reward point gaining is met by the virtual map or each indec computed for geocoded region, wherein a heat map sows risk indices(see: column 14, lines 55 et seq).
  -- Claim 10 recites subject matter that is met as discussed in claim 9 above, as well as:
	1) the data processing section performs an advance notice process of notifying that a road zone where dangerous driving has occurred is approaching is met by the map and visual representation of risk based on the geocoded regions and dynamically adjusting the peril analytics around the zones of risk(see: column 14, lines 55 et seq).
  -- Claim 11 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the data processing section performs an after-the- fact notice process of notifying that a dangerous driving behavior has been performed is mt by the maps which provide segments of roadway with collision level index(see: column 14 lines 55 et seq).
  -- Claim 12 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the data processing section receives a request to correct a driving behavior estimation result or a score calculation result based on the driving behavior estimation result from the mobile terminal and performs a correction process is met by the learning algorithm detecting changes in driving behavior so as to make adjustments in ratings based on the peril analytics(see: column 13, lines 32-40).
  -- Claim 13 recites subject matter that is met as discussed in claim 12 above, as well as:
	1) in a case where a correction process is performed on a basis of the correction request, the data processing section grants a reward point to a user whose mobile terminal has transmitted the correction request is met by the learning algorithm detecting changes in driving behavior so as to make adjustments in ratings based on the peril analytics(see: column 13, lines 32-40).
  -- Claims 14-19 recite subject matter that is met as discussed in claims 1-13 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687